619 So.2d 310 (1993)
STATE of Florida, Appellant,
v.
Nadine NEVADOMSKI, Appellee.
No. 92-0763.
District Court of Appeal of Florida, Fourth District.
March 10, 1993.
Opinion Granting Certification of Question June 9, 1993.
Robert A. Butterworth, Atty. Gen., Tallahassee, and James J. Carney, Asst. Atty. Gen., West Palm Beach, for appellant.
Alan H. Schreiber, Public Defender, and Diane M. Cuddihy, Asst. Public Defender, Fort Lauderdale, for appellee.
PER CURIAM.
Having accepted jurisdiction pursuant to Florida Rule of Appellate Procedure 9.160, this court reverses the suppression order that was presented in this appeal for review, and remands the case to the trial court. See State v. Rochelle, 609 So.2d 613 (Fla. 4th DCA 1992).
GLICKSTEIN, C.J., and ANSTEAD and HERSEY, JJ., concur.

ON MOTION FOR CERTIFICATION
In State v. Rochelle, 609 So.2d 613 (Fla. 4th DCA 1992), dismissed sub nom. Comrey v. State, 617 So.2d 318 (1993), we certified four questions as being of great public importance. The supreme court's order of dismissal said:
Petitioner's Unopposed Petition to File Belated Notice to Invoke Discretionary Jurisdiction is denied and the above styled case is hereby dismissed.
Given the possibility that the lateness of the application in our state's highest court may have been the reason that the court declined to review the above case and the questions presented therein, we grant the motion to certify the same questions; namely:
A. ARE RULES 10-D42.023 AND 10D-42.024, FLORIDA ADMINISTRATIVE CODE, AS THEY EXISTED PRIOR TO AUGUST 1, 1991, VOID FOR VAGUENESS?
B. IF SO, DOES THIS PRECLUDE THE STATE'S USE OF TEST RESULTS OBTAINED ON BREATH-TESTING MACHINES MAINTAINED PURSUANT TO THOSE RULES IN A CRIMINAL TRIAL?
C. IS THE USE OF DIFFERENT (NOT UNIFORM) FORMS, REFLECTING DIFFERENT MONTHLY MAINTENANCE PROCEDURES FOR BREATH-TESTING EQUIPMENT, A DENIAL OF EQUAL PROTECTION?
D. IF SO, DOES THIS PRECLUDE THE STATE'S USE OF TEST RESULTS FROM THE BREATH-TESTING INSTRUMENTS SO TESTED IN A CRIMINAL TRIAL?
GLICKSTEIN, C.J., and ANSTEAD, J., concur.
HERSEY, J., dissents without opinion.